MEMORANDUM **
Defendant Maria Esther Figueroa appeals her sentence imposed by the district *210court. The government cross-appeals the sentence. In light of the Supreme Court’s recent decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621, 2005 WL 50108 (Jan. 12, 2005), we vacate and remand Defendant’s sentence so that the district court can resentence Defendant in compliance with Booker.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.